 


117 HRES 134 EH: Condemning the military coup that took place on February 1, 2021, in Burma and the Burmese military detention of civilian leaders, calling for the release of all those detained and for those elected to serve in Parliament to resume their duties, and for other purposes.
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 134 
In the House of Representatives, U. S., 
 
March 19, 2021 
 
RESOLUTION 
Condemning the military coup that took place on February 1, 2021, in Burma and the Burmese military detention of civilian leaders, calling for the release of all those detained and for those elected to serve in Parliament to resume their duties, and for other purposes. 
 
 
Whereas the military of Burma (hereinafter referred to as the Tatmadaw) held power in Burma between 1962 and 2011; Whereas provisions in the 2008 Constitution of Burma, written by the Tatmadaw, allocate 25 percent of parliamentary seats to the Tatmadaw, conferring powers on the Tatmadaw that have been used to suppress basic rights, including freedoms of expression, assembly, and association; 
Whereas, in 2010, Burma conducted its first election, which was neither free nor fair, under the new Constitution, and which was boycotted by the National League for Democracy (NLD); Whereas Burma conducted elections in November 2015, in which the NLD came to power; 
Whereas Burma’s November 8, 2020, elections resulted in the NLD securing enough seats in Parliament to form the next government, notwithstanding the disenfranchisement of more than 1,500,000 voters, mostly from ethnic minority communities in Kachin, Karen, Mon, Rakhine, Shan, and Chin states; Whereas the Tatmadaw conducted a coup against the civilian government on February 1, 2021, hours before Parliament was to convene in a new session; 
Whereas the Tatmadaw claimed they had evidence of parliamentary election fraud perpetrated by the NLD and Burma’s Union Election Commission, an allegation that contradicted the judgment of several independent election monitoring organizations that the electoral process and outcome were credible despite minor irregularities; Whereas the Tatmadaw has detained unlawfully State Counselor Aung San Suu Kyi, President Win Myint, and other leaders of the NLD, as well as prodemocracy activists from the 88 Generation and other civil society leaders; 
Whereas the Tatmadaw has charged State Counselor Aung San Suu Kyi with importing walkie-talkies illegally and President Win Myint with violating prohibitions on gatherings during the COVID–19 pandemic; Whereas the Tatmadaw has declared a state of emergency until new elections are held in one year; 
Whereas the Tatmadaw has restricted freedom of movement, telecommunications, and the media, limiting access to information to and from Burma during a political and public health crisis; Whereas, on January 31, 2021, the Secretary-General of the United Nations spokesperson released the following condemnation of the coup, which reads, in part, The Secretary-General strongly condemns the detention of State Counsellor Daw Aung San Suu Kyi, President U Win Myint and other political leaders on the eve of the opening session of Myanmar’s new Parliament. He expresses his grave concern regarding the declaration of the transfer of all legislative, executive and judicial powers to the military. These developments represent a serious blow to democratic reforms in Myanmar.; 
Whereas, on February 1, 2021, President Joseph R. Biden, Jr., condemned the coup in a statement that read, in part, The military’s seizure of power in Burma, the detention of Aung San Suu Kyi and other civilian officials, and the declaration of a national state of emergency are a direct assault on the country’s transition to democracy and the rule of law.; Whereas protests opposing the coup have swept Burma; 
Whereas the House of Representatives passed H. Res. 1091 on December 13, 2018, expressing the sense of the House of Representatives that the atrocities committed against the Rohingya by the Tatmadaw and security forces beginning in August 2017 constituted crimes against humanity and genocide; and Whereas the United States has sanctioned Tatmadaw officials previously, including Commander in Chief Min Aung Hlaing, for the atrocities committed against the Rohingya, and the International Court of Justice is investigating the Tatmadaw’s conduct: Now, therefore, be it 
 
That the House of Representatives— (1)condemns the military coup that took place on February 1, 2021; 
(2)stands with the people of Burma in their ambition for sustainable peace, a genuine democracy, and the realization of human rights for all, including for ethnic minorities whose human rights have been violated repeatedly and who have been disenfranchised historically; (3)condemns any attacks on civilians and supports the use of all diplomatic and development tools to ensure that civilians are safe during conflict; 
(4)calls on the Tatmadaw to— (A)release all those currently detained arbitrarily as a result of the February 1st coup; 
(B)restore all forms of communications, including internet services; (C)remove all impediments to free travel that have been imposed as a result of the coup, apart from legitimate travel restrictions related to the COVID–19 pandemic; 
(D)return to power all members of the civilian government; (E)allow for freedom of expression, including the right to protest, press freedom, and freedom of movement; 
(F)allow unfettered reporting from local, national, and international media; and (G)refrain from mass evictions; and 
(5)calls on the President of the United States and the Secretary of State to— (A)encourage both the return to power of all members of the civilian government and, subsequently, constitutional reforms to address the power conferred to the Tatmadaw in Parliament and the disenfranchisement of ethnic minorities in Burma; 
(B)reinstate sanctions and impose new restrictions aimed at the Tatmadaw and those responsible for the February 1st coup; (C)work with the international partners and multilateral institutions, including the United Nations Security Council, to condemn the coup and enact multilateral, targeted sanctions on the military, military-owned businesses, including the Myanmar Economic Corporation and Myanmar Economic Holdings Limited, and others connected to the coup, including an international arms embargo; 
(D)coordinate with international partners and allies, especially those with economic investments in Burma, with respect to planned economic consequences for the coup and ensuring those consequences are tailored to avoid impacting Burmese civilians; (E)ensure that targeted sanctions allow all necessary exemptions to permit the delivery of humanitarian assistance to civilians in need; 
(F)ensure that United States-based social media companies, including Facebook, not allow their platforms to be used as vehicles for disinformation campaigns or advocating violence against the Burmese people; (G)implement restrictions on diplomatic, economic, and security relations with Burma until a full restoration of civilian-controlled Parliament, and release of those detained in connection with the coup; and 
(H)direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States to bring about greater international cooperation to pursue justice and accountability in Burma.  Cheryl L. Johnson,Clerk. 